CAMPBELL, C. J.,
delivered the opinion of the court.
By sec. 4 of “ An aet for preventing the evils of intemperanee,” etc., approved March 11, 1886, it is provided that the “ commissioners of election shall canvass the returns so made to them, and shall ascertain and determine the result, and shall within ten days after the election make a written report to the board of supervisors, verified by their affidavits, of the result so declared by them upon such canvass and return, which said report shall be spi'ead upon the minutes of the board,” etc. This is made the evidence of the result of the election, and is the only evidence on the subject admissible. Until the commissioners of election determine and report the result it is as if no election had been held.
This indictment is defective in not averring that the commissioners of election had determined and reported to the board that a majority of the votes cast were “against the sale.” So far as shown by the indictment the result may have been determined and reported by anybody. No intendment can be made in favor of the indictment, which must show everything required to sustain a conviction under the act.
The indictment should have been quashed.
Reversed, indictment quashed, and appellant held to answer in the circuit court any new indictment which may be found against him.